Name: Council Directive 92/114/EEC of 17 December 1992 relating to the external projections forward of the cab's rear panel of motor vehicles of category N
 Type: Directive
 Subject Matter: competition;  mechanical engineering;  organisation of transport
 Date Published: 1992-12-31

 31.12.1992 EN Official Journal of the European Communities L 409/17 COUNCIL DIRECTIVE 92/114/EEC of 17 December 1992 relating to the external projections forward of the cab's rear panel of motor vehicles of category N THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures should be adopted with the aim of progressively establishing the internal market over a period expiring on 31 December 1992; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate, inter alia, to the external projections of cabs of goods vehicles; Whereas these requirements differ from one Member State to another; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order to allow, in particular, the EEC type-approval procedure which was the subject of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of Member States relating to the type-approval of motor vehicles and their trailers (4), to be applied in respect of each type of vehicle; Whereas, with a view to improving road safety, it is considered imperative and irgently necessary that the cabs of motor vehicles of category N do not exhibit sharp external projections to reduce the risk or the severity of injuries sustained by a person coming into contact with the external surface of the vehicle in the event of an accident; Whereas it is recommended to follow the technical requirements of ECE Regulation No 61 (Economic Commission for Europe of the United Nations) relating to the uniform provisions concerning external projections of the cabs of goods vehicles; whereas this ECE Regulation is annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, vehicle means any motor vehicle of category N, as defined in Annex I to Directive 70/156/EEC, designed and constructed for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h. Article 2 No Member State may refuse EEC type-approval or national type-approval of a vehicle type, or refuse or prohibit the sale, registration, putting into service or use of a vehicle on grounds relating to their external projections forward of the cab's rear panel, if such vehicles satisfy the requirements set out in Annex I. Article 3 Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 4 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 June 1993. They shall apply these provisions from 1 October 1993. When Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law that they adopt in the field governed by this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 17 December 1992. For the Council The President R. NEEDHAM (1) OJ No C 230, 4. 9. 1991, p. 46. (2) OJ No C 67, 16. 3. 1992, p. 77; and OJ No C 305, 23. 11. 1992. (3) OJ No C 49, 24. 2. 1992, p. 3. (4) OJ No L 42 23. 2. 1970, p. 1. Directive last amended by Directive 87/403/EEC (OJ No L 220, 8. 8. 1987, p. 44). ANNEX I 1. SCOPE This Directive applies to the external projections forward of the cab's rear panel of motor vehicles of category N; it is limited to the external surface as defined below and does not apply to the exterior rear-view mirrors, including their supports, or to the accessories such as aerials and luggage racks. 2. DEFINITIONS For the purposes of this Directive: 2.1. External surface means that part of the vehicle forward of the cab's rear panel as defined in 2.5, with the exception of the rear panel itself, and includes such items as the front wings, front bumpers and front wheels; 2.2. Vehicle type-approval means the approval of a vehicle type with regard to its external projections; 2.3. Vehicle type means motor vehicles which do not differ in such essential respects as the external surface; 2.4. Cab means that part of the bodywork which constitutes the driver and passenger compartment, including the doors; 2.5. Cab rear panel means the rearmost part of the external surface of the driver and passenger compartment. Where it is not possible to determine the position of the rear cab panel, for the purposes of this Directive it would be deemed to be the vertical transversal plane situated 50 cm to the rear of the R point of the driver's seat, with the seat, if adjustable, located at its rearmost driving position (see Annex III to Directive 77/649/EEC) (1). If the cab is fitted with more than one row of seats, the rearmost passenger seat in its rearmost position has to be taken into account for the definition of the rear cab panel. However, the manufacturer may, with the agreement of the technical services, request an alternative distance if 50 cm can be shown as being inappropriate for particular vehicle; 2.6. Reference plane means a horizontal plane passing through the centre of the front wheels or a horizontal plane situated at the height of 50 cm above the ground, whichever is lower. This plane is defined for the laden state of the vehicle; 2.7. Floor line means a line determined as follows: When a vertical-axis cone of undetermined height having its side at an angle of 15o to the vertical is moved about the external surface of the loaded vehicle so as to remain in contact with the external surface of the body at its lowest point, the floor line is the geometrical trace of the points of contact. In determining the floor line, no account is taken of the exhaust pipes or wheels, or of functional mechanical features attached to the under-body such as jacking points, suspension mountings or attachments for use in towing or in case of breakdown. In the spaces at the outside of wheel arches an imaginary surface extending the adjacent external surfaces without change of position is assumed. The front bumpers are taken into account in determining the floor line. Depending on the type of vehicles, the trace of the floor line may be at either the outer edge of the bumper profile or at the body panel below the bumper. Where there are two or more points of contact at the same time, the lowest point of contact is used to determine the floor line; 2.8. Radius of curvature means the radius of the arc of a circle which comes closest to the rounded form of the component under consideration. 2.9. Laden vehicle means the vehicle at its technically permissible maximum laden mass and the distribution of this mass among the axles as stated by the manufacturer. 3. GENERAL REQUIREMENTS 3.1. The provisions of this Directive do not apply to these parts of the external surface of the vehicle which, with the vehicle unladen, with doors, windows, access lids, etc., in the closed position are either: 3.1.1. outside a zone having as its upper limit a horizontal plane situated 2,00 m above the ground and as its lower limit either the reference plane defined in 2.6, or the floor line defined in 2.7, as selected by the manufacturer; or 3.1.2. located within the zone as described in 3.1.1, but in static condition cannot be contracted by a sphere of 100 mm in diameter. 3.1.3. Where the reference plane is the lower limit of the zone, account is also taken of the parts of the vehicle below the reference plane falling between two vertical planes, one touching the extzernal surface of the vehicle and the other parallel to it and set at 80 mm towards the interior of the vehicle from the point at which the reference plane touches the bodywork of the vehicle. 3.2. The external surface of the vehicle must not exhibit, directed outwards, any part likely to catch on pedestrians, cyclists or motor cyclists. 3.3. The external surface of the vehicle must not exhibit, directed outwards, any pointed or sharp parts or any projections of such shape, dimensions, direction or hardness as to be likely to increase the risk or seriousness of bodily injury to a person hit by the external surface or brushing against it in the event of a collision. 3.4. Projecting parts of the outer surface having a hardness of not more than 60 Shore A may have a radius of curvature lower than the values prescribed in section 4 below. 4. SPECIFIC REQUIREMENTS 4.1. Ornaments, commercial symbols, letters and numbers of commercial markings 4.1.1. Ornaments, commercial symbols, letters and numbers of commercial markings must not have any radius of curvature of less than 2,5 mm. This requirement does not apply to these parts if they do not protrude more than 5 mm from the surrounding surface; however, in this case their edges directed outwards must be blunted. 4.1.2. Ornaments, commercial symbols, letters and numbers of commercial markings, which project more than 10 mm from the surrounding surface must retract, become detached or bend over under a force of 10 daN exerted at their most salient point in any direction in a plane approximately parallel to the surface on which they are mounted. To apply 10daN force a flat-ended ram of not more than 50 mm diameter is used. Where this is not possible, an equivalent method must be used. After the ornaments are retracted, detached or bent over, the remaining portion must not project more than 10 mm and have no pointed, sharp or cutting edges. 4.2. Headlamp visors and rims 4.2.1. Projecting visors and rims are permitted on headlamps provided that their projection as measured in relation to the external transparent surface of the headlamp does not exceed 30 mm and their radius of curvature is at least 2,5 mm throughout. 4.2.2. Retracting headlamps must meet the requirements of 4.2.1 in both operative and retracted positions. 4.2.3. The provisions of 4.2.1 do not apply to headlamps recessed in the body, or where the headlamp is overhung by the body, provided the bodywork conforms to the requirements of 3.2. 4.3. Grilles Parts of grilles must exhibit a radius of curvature of:  not less than 2,5 mm if the distance between adjacent parts is more than 40 mm,  not less than 1 mm if the distance is between 25 and 40 mm,  not less than 0,5 mm if the distance is less than 25 mm. 4.4. Windscreen and headlamp cleaning devices 4.4.1. The abovementioned devices must be such that the wiper shafts havbe a protective covering with a radius of curvature of not less than 2,5 mm and a surface area of not less than 150 mm2 measured in the projection of a section not further than 6,5 mm from the most protruding point. 4.4.2. Nozzles for windscreen washer and headlamp cleaning devices must have a radius of curvature of not less than 2,5 mm. Those protruding less than 5 mm must have blunted outward facing edges. 4.5. Protective devices (bumpers) 4.5.1. The ends of front protective devices must be turned in towards the external surface of the body. 4.5.2. The components of the front protective devices must be so designed that all rigid surfaces facing outwards have a radius of curvature of not less than 5 mm. 4.5.3. Equipment such as towing hitches and winches must not protrude beyond the foremost surface of the bumper. However, winches may protrude beyond the foremost surface of the bumper provided they are covered when not in use by a suitable protective covering having a radius of curvature of not less than 2,5 mm. 4.5.4. The requirements of 4.5.2 do not apply to parts of the bumper or parts mounted on or inset in the bumper which project less than 5 mm. The edges of devices projecting less than 5 mm must be blunted. With respect to devices mounted on the bumpers and referred to in other sections of this Directive, the particular requirements contained in this Directive remain applicable. 4.6. Handles, hinges, pushbuttons of doors, luggage compartments, bonnets, vents, access flaps and grab handles 4.6.1. The above parts must not protrude more than: 30 mm in the case of pushbuttons, 70 mm in the case of grab handles and bonnet-fasteners, and 50 mm in all other cases. They must have radii of curvature of not less than 2,5 mm. 4.6.2. If lateral door handles rotate to operate, they must meet one or other of the following requirements: 4.6.2.1. in the case of handles which rotate parallel to the plane of the door the open end of handles must be directed towards the rear. The end of such handles must be turned back towards the plane of the door and fitted into a protective surround or be recessed; 4.6.2.2. handles which pivot outwards in any direction which are not parallel to the plane of the door must, when in the closed position, be enclosed in a protective surround or be recessed. The open end must face either rearwards or downwards. Nevertheless, handles which do not comply with this last condition may be accepted if:  they have an independent return mechanism,  should the return mecanisms fail, they cannot project more than 15 mm,  they, in such opened position, have a radius of curvature not less than 2,5 mm (this requirement does not apply if in maximum opened position the projection is less than 5 mm, in which case the angles of the parts facing outwards must be blunted),  their end surface area, when measured not more than 6,5 mm from the point projecting furthest, is not less than 150 mm2. 4.7. Running boards The edges of running boards and steps must be rounded. 4.8. Lateral air and rain deflectors and window anti-smear air deflectors Edges capable of being directed outwards must have a radius of curvature of not less than 1 mm. 4.9. Sheet metal edges Sheet metal edges are permitted provided that the edge is folded back towards the body so that it cannot be touched by a sphere of 100 mm diameter or is provided with a protective covering having a radius of curvature of not less than 2,5 mm. 4.10. Wheel nuts, hub caps and protective devices 4.10.1. The wheel nuts, hub caps and protective devices must not exhibit any fin-shaped projections. 4.10.2. When the vehicle is travelling in a straight line, no part of the wheels, other than the tyres, situated above the horizontal plane, passing through their axis of rotation, must project beyond the vertical projection in a horizontal plane, of the body panel edge above the wheel. However, if functional requirements so warrant, the protective devices which cover wheel nuts and hubs may project beyond the vertical projection of the body panel edge above the wheel, on condition that radius of curvature of the surface of the projection part is not less than 5 mm and that the projection beyond the vertical projection of the body panel edge above the wheel in no case exceeds 30 mm. 4.10.3. Protective device(s) conforming to 4.10.2 must be fitted if bolts or nuts protrude beyond the projection of the outside surface of the tyre (the part of the tyre situated above the horizontal plane passing through the axis of rotation of the wheel). 4.11. Jacking points and exhaust pipe(s) 4.11.1. The jacking points (if any) and exhaust pipe or pipes must not project more than 10 mm beyond the vertical projection of the floor line or the vertical projection of the intersection of the reference plane with the external surface of the vehicle. 4.11.2. Notwithstanding the above requirement, an exhaust pipe may project more than 10 mm provided that its edges are rounded at the end to a radius of curvature of not less than 2,5 mm. 4.12. Projections and distances must be measured according to the requirements of Annex III. 5. APPLICATION FOR EEC TYPE-APPROVAL 5.1. The application for EEC type-approval of a vehicle type whith regard to external projections must be submitted by the vehicle manufacturer or by his authorized representative. 5.2. It must be accompanied by the undermentioned documents in triplicate: 5.2.1. a description of the vehicle type, its external projections forward of the cab's rear panel, comprising the particulars referred to in Annex III, along with the documentation required in application of Article 3 of Directive 70/156/EEC; 5.2.2. photographs of the front and the side parts of the vehicle; 5.2.3. such dimensional drawings of the external surface, containing the external projections, R-point, the reference plane or floor line, which in the opinion of the technical service are required in order to demonstrate compliance with the provisions in 3 and 4. 5.3. The applicant must submit to the technical service responsible for conducting the approval test: 5.3.1. a vehicle represantative of the type to be approved and part(s) of the vehicle deemed essential to carry out the checks and tests required by this Directive; 5.3.2. certain parts and samples of the materials used, if so required by the technical service. 6. EEC TYPE-APPROVAL EEC type-approval is granted and a certificate conforming to the model in Annex IV issued, if the vehicle submitted for approval conforms with the provisions described in section 5 and meets the requirements in sections 3 and 4. At the manufacturer's request, any category N1 vehicle may be type-approval with regard to its external projections forward of the cab's rear panel on the basis of the technical specifications of Directive 74/483/EEC (2). 7. EXTENSION OF EEC TYPE-APPROVAL 7.1. Every modification of the vehicle type or of its external projections forward of the cab's rear panel must be communicated to the administrative department which approved the vehicle type. That department may then either: 7.1.1. consider that the modifications made are unlikely to have an appreciable adverse effect and that in any case the vehicle still complies whith the requirements; or 7.1.2. require a further test report from the technical service responsible for conducting the tests. 7.2. The competent authority issuing the extension of approval must assign a series number of an extension in the type-approval certificate as shown in Annex IV. (1) OJ No L 267, 19. 10. 1977, p. 1. Directive last amended by Directive 90/630/EEC (OJ No L 341, 6. 12. 1990, p. 20). (2) OJ No L 266, 2. 10. 1974, p. 4. ANNEX II MEASUREMENT OF PROJECTIONS AND DISTANCES 1. METHOD OF DETERMINING THE DIMENSIONS OF THE PROJECTION OF A PART FITTED ON THE EXTERNAL SURFACE 1.1. The dimensions of the projection of a part mounted on a convex panel may b determined either directly or by reference to a drawing of an appropriate section of the part in the fitted position. 1.2. If the projection of a part mounted on a panel other than convex cannot be determined by simple measurement, it is determined by the maximum variation in the distance between the reference line of the panel and the centre of a sphere of 100 mm diameter when the sphere is moved in constant contact with the part. An example of the use of this method is given in figure 1. 1.3. For grab handles, the projection is measured in relation to a plane passing through the points of attachment. An example is given in figure 2. 2. METHOD OF DETERMINING THE PROJECTION OF HEADLAMP VISORS AND RIMS 2.1. The projection from the outer surface of the headlamp is measured horizontally from the point of contact of a sphere of 100 mm diameter, as shown in figure 3. 3. METHOD OF DETERMINING THE DISTANCE BETWEEN PARTS OF A GRILLE 3.1. The distance between parts of a grille is the distance between two planes passing through the points of contact of the sphere and perpendicular to the line joining the points of contact. Examples of the use of this method are given in figures 4 and 5. ANNEX III ANNEX IV